UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-33899 Digital Ally, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0064269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8000 W. 110th Street, Suite 200, Overland Park, KS 66210 (Address of principal executive offices) (Zip Code) (913) 814-7774 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at August 2, 2011 Common Stock, $0.001 par value FORM 10-Q DIGITAL ALLY, INC. JUNE 30, 2011 (unaudited) TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets – June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed ConsolidatedStatements of Operations for the Three and six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended June 30, 2011 (Unaudited) 5 Condensed ConsolidatedStatements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 42 Item 4T. Controls and Procedures. 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities 44 Item 4. Removed and Reserved 44 Item 5. Other Information. 44 Item 6. Exhibits. 44 SIGNATURES 45 EXHIBITS 46 CERTIFICATIONS 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS. DIGITAL ALLY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, less allowance for doubtful accounts of $125,000 - 2011 and $110,000 – 2010 Accounts receivable-other Inventories Prepaid expenses Total current assets Furniture, fixtures and equipment Less accumulated depreciation and amortization Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Subordinated note payable, net of discount of $115,876 — Line of credit — Accrued expenses Income taxes payable Customer deposits Total current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value; 75,000,000 shares authorized; shares issued: 16,662,218 – 2011 and 16,652,218 – 2010 Additional paid in capital Treasury stock, at cost (shares: 508,145 – 2011 and 508,145 - 2010) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three months ended June30, Six months ended June30, Product revenue $ Other revenue Total revenue Cost of revenue Gross profit Selling, general and administrative expenses: Research and development expense Selling, advertising and promotional expense Stock-based compensation expense General and administrative expense Total selling, general and administrative expenses Operating loss ) Interest income Interest expense ) — ) — Loss before income tax benefit ) Income tax benefit — — Net loss $ ) $ ) $ ) $ ) Net loss per share information: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Condensed Financial Statements. 4 DIGITAL ALLY, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) Common Stock Additional
